Name: Commission Regulation (EC) NoÃ 1522/2007 of 19 December 2007 amending Regulation (EC) NoÃ 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) NoÃ 1782/2003
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  agricultural policy;  economic policy
 Date Published: nan

 20.12.2007 EN Official Journal of the European Union L 335/27 COMMISSION REGULATION (EC) No 1522/2007 of 19 December 2007 amending Regulation (EC) No 795/2004 laying down detailed rules for the implementation of the single payment scheme provided for in Council Regulation (EC) No 1782/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 54(5) and Article 145 (d) and (d)(d) thereof, Whereas: (1) Commission Regulation (EC) No 795/2004 (2) introduces the implementing rules for the single payment scheme as from 2005. (2) Regulation (EC) No 1782/2003 as amended by Regulation (EC) No 1182/2007 (3), which lays down specific rules as regards the fruit and vegetable sector, defines the rules for the decoupled support and the integration of the support for fruit and vegetables into the single payment scheme. The related detailed rules should therefore be adopted. Those detailed rules should follow the same lines as those already laid down in Regulation (EC) No 795/2004 with regard to olive oil, tobacco, cotton, hops, sugar beet, cane, chicory and banana. (3) Article 2 of Regulation (EC) No 795/2004 should be further articulated as regards the definition of nurseries. (4) Article 21 of Regulation (EC) No 795/2004 provides for the detailed rules for farmers who made investments in production capacity or who leased parcels on a long-term basis. Those provisions need to be adapted in order to take into account the special situation of farmers in the fruit and vegetable sector who made such investments or entered into such long-term lease-contracts before the entry into force of Regulation (EC) No 1182/2007. (5) Member States which have acceded to the Community as from 1 May 2004 have established an identification system for agricultural parcels in compliance with Article 20 of Regulation (EC) No 1782/2003. When switching from the old to the new identification system, the features or certain parcels as existing in 2003 may not have been accurately reflected in the new identification system due to technical difficulties. In order to facilitate the implementation of the definition of hectare eligible for set-aside entitlement as referred to in Article 54(2) of that Regulation in this context in all those Member States, they should be authorised to derogate, without prejudice to Article 33 of Regulation (EC) No 795/2004, from the reference to the date provided for the area aid applications for 2003 fixed in first subparagraph of that Article 54(2) provided that they ensure that the total agricultural area eligible to set-aside entitlements will not be increased. Article 32 of Regulation (EC) No 795/2004 should be amended accordingly. Given that some of those Member States have implemented the Single Payment Scheme as from 1 January 2007, this derogation should apply as from that date. (6) For farmers who have already been allocated, bought or received payment entitlements by the last date for applying for the establishment of payment entitlements for the year of the determination of the amounts and eligible hectares as referred to in point M of Annex VII to Regulation (EC) No 1782/2003, the value and number of their payment entitlements should be recalculated as a result of the reference amounts and hectares derived from the integration of the fruit and vegetable sector. Set-aside payment entitlements and entitlements subject to special conditions should not be taken into account in this calculation. (7) In accordance with Article 42(1) of Regulation (EC) No 1782/2003, the national reserve has to be replenished by a linear reduction of all the reference amounts. Rules need to be established to clarify how Member States have to proceed with regard to the integration of the reference amount for fruit and vegetables into the replenishment of the national reserve. (8) Member States that apply the regional model established in Article 59(1) and (3) of Regulation (EC) No 1782/2003, should be empowered to fix the number of payment entitlements per farmer resulting from the integration of fruit and vegetable hectares. (9) The date for the communication by Member States of information to the Commission regarding the options provided for in Article 51 of Regulation (EC) No 1782/2003 should be established. (10) Regulation (EC) No 795/2004 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 795/2004 is amended as follows: 1. Article 2 is amended as follows: (a) Point (c) is replaced by the following: (c) permanent crops  shall mean non-rotational crops other than permanent pasture that occupy the land for five years or longer and yield repeated harvests, including nurseries, and short rotation coppice (CN code ex 0602 90 41), with the exception of multiannual crops and nurseries of multiannual crops; (b) After point (k), the following point is added: (l) Nurseries  are those as defined in point G/5 of Annex I to Commission Decision 2000/115/EC (4) relating to the definitions of the characteristics, the list of agricultural products, the exceptions to the definitions and the regions and districts regarding the surveys on the structure of agricultural holdings. 2. Article 21 is amended as follows: (a) in paragraph 1, the following subparagraph is added: For the investments in the fruit and vegetable sector the date referred to in the first subparagraph shall be 1 November 2007.; (b) in paragraph 2, the following subparagraph is added: For the investments in the fruit and vegetable sector the date referred to in the first subparagraph shall be 1 November 2007.; (c) in paragraph 4, the following subparagraph is added: For the long-term leases in the fruit and vegetable sector the date referred to in the first subparagraph shall be 1 November 2007.; 3. in Article 32(4), the following subparagraph is added: Without prejudice to Article 33 of this Regulation, in the case where the new Member States within the meaning of Article 2(g) of Regulation (EC) No 1782/2003 have encountered technical difficulties to determine the limits of certain agricultural parcels as a consequence of the transition from the parcel identification system existing at the date referred to in Article 54(2) of that Regulation to the identification system for agricultural parcels referred to in Article 20 of that Regulation, they may derogate from the first subparagraph of paragraph 2 of Article 54 of Regulation (EC) No 1782/2003 in order to fix the reference to the date provided for the area aid applications for 2003 at 30 June 2006. They shall take action to prevent any significant increase in the total area eligible to set-aside entitlements. However Bulgaria and Romania may fix that date at 30 June 2007.; 4. the following Chapter 6c is inserted before Chapter 7: CHAPTER 6 C INTEGRATION OF THE FRUIT AND VEGETABLE SECTOR IN THE SINGLE PAYMENT SCHEME Article 48f General rules 1. For the purposes of the establishment of the amount and the determination of payment entitlements in the framework of the integration of the fruit and vegetable sector in the single payment scheme, Articles 37 and 43 of Regulation (EC) No 1782/2003 shall apply subject to the rules established in Article 48g of this Regulation and, in case the Member State has made use of the option provided for in Article 59 of Regulation (EC) No 1782/2003, in Article 48h of this Regulation. 2. Without prejudice of Article 12(1) of Regulation (EC) No 795/2004, for allocating payments entitlements deriving from the integration of fruits and vegetables sector in the single payment scheme, Member States may proceed to the identification of the eligible farmers as from 1 January 2008. 3. As the case may be, Article 41(2) of Regulation (EC) No 1782/2003 shall apply to the value of all the payment entitlements existing before the integration of fruit and vegetable support and to the reference amounts calculated for fruit and vegetable support. 4. The percentage of reduction fixed by the Member State in accordance with Article 42(1) of Regulation (EC) No 1782/2003 shall apply to the reference amounts corresponding to fruit and vegetable products integrated in the single payment scheme. 5. The five-year period provided for in Article 42(8) of Regulation (EC) No 1782/2003 shall not restart for the payment entitlements coming from the national reserve whose amount has been recalculated or increased in accordance with Articles 48g and 48h of this Regulation. 6. For the purpose of the application of Article 7(1), Articles 12 to 17, Article 20 and Article 27 of this Regulation in relation to the fruit and vegetable sector, the first year of application of the single payment scheme shall be the year of the determination by the Member State of the amounts and eligible hectares as referred to in point M of Annex VII to Regulation (EC) No 1782/2003, taking account of the optional transitional three years' period referred to in the third paragraph of that point. Article 48g Specific rules 1. If the farmer does not own payment entitlements or only owns set-aside entitlements or entitlements subject to special conditions by the last date for applying for the establishment of payment entitlements fixed in accordance with Article 12 of this Regulation, he shall receive payment entitlements calculated in accordance with Articles 37 and 43 of Regulation (EC) No 1782/2003 for fruit and vegetable. The first subparagraph shall also apply when the farmer has leased in payment entitlements between the first year of the application of the single payment scheme and the year of the integration of the fruit and vegetable sector. 2. If the farmer has been allocated or has bought or received payment entitlements by the last date for applying for the establishment of payment entitlements fixed in accordance with Article 12 of this Regulation, the value and number of the payment entitlements he owns shall be recalculated as follows: (a) the number of payment entitlements shall be equal to the number of payment entitlements he owns, increased by the number of hectares established in accordance with Article 43 of Regulation (EC) No 1782/2003 for fruit and vegetables, ware potatoes and nurseries; (b) the value shall be obtained by dividing the sum of the value of the payment entitlements he owns and the reference amount calculated in accordance with Article 37 of Regulation (EC) No 1782/2003 for fruit and vegetables by the number established in accordance with point (a) of this paragraph. Set-aside payment entitlements and payment entitlements subject to special conditions shall not be taken into account in the calculation referred to in this paragraph. 3. Payment entitlements leased out before the date for lodging an application under the single payment scheme fixed in accordance with Article 12 shall be taken into account in the calculation referred to in paragraph 2. However, payment entitlements leased out via a contractual clause as referred to in Article 27 before 15 May 2004 shall be taken into account in the calculation referred to in paragraph 2 of this Article only if the lease conditions may be adjusted. Article 48h Regional implementation 1. Where a Member State has made use of the option provided for in Article 59(1) of Regulation (EC) No 1782/2003, farmers shall receive a number of payment entitlements equal to the number of new eligible hectares under fruit and vegetables, ware potatoes and nurseries, pursuant to Article 59(4) of that Regulation. The value of the payment entitlements is calculated in accordance with paragraphs 2 and 3 of Article 59 and paragraph 3 of Article 63 of that Regulation. The first year of application pursuant to Article 59(4) of that Regulation shall be 2008. 2. By way of derogation from the first subparagraph of paragraph 1, Member States may establish the additional number of entitlements per farmer on the basis of objective criteria in accordance with point M of Annex VII to Regulation (EC) No 1782/2003 for fruit and vegetables, ware potatoes and nurseries.; 5. the following Article 49b is inserted before Article 50: Article 49b Integration of fruits and vegetables Member States shall communicate to the Commission, by 1 November 2008 at the latest, the decision they have taken as regards the options provided for in Article 51 of Regulation (EC) No 1782/2003, broken down by product, year and, where appropriate, regions. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. However, Article 1(3) shall apply as from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 1276/2007 (OJ L 284, 30.10.2007, p. 11). (2) OJ L 141, 30.4.2004, p. 1. Regulation as last amended by Regulation (EC) No 608/2007 (OJ L 141, 2.6.2007, p. 31). (3) OJ L 273, 17.10.2007, p. 1. (4) OJ L 38, 12.2.2000, p. 1;